          Case 1:20-cr-00648-ALC Document 34 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                           STIPULATED
                                                                   PROTECTIVE ORDER
                    - V. -
                                                                   20 Cr. 648 (ALC)
YUNSEO LEE,

                              Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X


ALVIN L. CARTER, Jr., District Judge:

         WHEREAS, YUNSEO LEE, the defendant, has certain rights under the United States

Constitution, federal statutes, and the Federal Rules of Criminal Procedure, to pre-trial

discovery;

         WHEREAS, the Government recognizes its obligation to provide such discovery

materials to the defendant, consistent with safety considerations and the confidentiality of

ongoing investigations;

         WHEREAS, the discovery materials that the Government intends to provide to the

defendant contain certain materials that, if disseminated to third parties, could, among other

things, impede ongoing investigations or disclose confidential or personal identifying

information;

         WHEREAS, in the interest of expediting the discovery process, the defendant, by her

attorneys, The Law Firm of Hugh H. Mo, P.C., consents to the entry of this Order;

         IT IS HEREBY ORDERED that, pursuant to Federal Rule of Criminal Procedure 16(d)

and subject to the additional limitations set forth below, the discovery materials provided by the

Government to The Law Fim1 of Hugh H. Mo, P.C., shall not be further disseminated by the
Case 1:20-cr-00648-ALC Document 34 Filed 01/06/21 Page 2 of 3
            Case 1:20-cr-00648-ALC Document 34 Filed 01/06/21 Page 3 of 3




       IT IS FURTHER ORDERED that nothing in this Order prohibits the media from

requesting copies of any items that are received by the Court as public exhibits at a hearing, trial,

or other proceeding; and

       IT IS FURTHER ORDERED that nothing in this Order shall preclude the Government

from seeking a further protective order pursuant to Rule 16(d) as to particular items of discovery

material.

       The Court retains discretion whether to afford confidential treatment to any confidential

document or information contained in any confidential document submitted to the Court in

connection with any motion, application, or proceeding that may result in an order and/or

decision by the Court.


                         SENTED TO:




SO ORDERED:

                                                        01/06/2021
HON. ANDREW L. CARTER, Jr.                            Date
UNITED STATES DISTRICT JUDGE




                                                  3
